DETAILED ACTION
This office action is in response to application filed on 11/26/2019.
Claims 1 – 29 are pending.
Priority is claimed to Provisional application 62/772544 (filed on 11/28/2018).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8 – 12 and 18 – 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 20150205646), in view of Masticola et al, “Non-concurrency Analysis”, Department of Computer Science, Rutgers University, 1993, ACM, pages 129 – 138 (hereinafter Masticola).

As per claim 1, Singh discloses: A system comprising: a plurality of computers and one or more storage devices storing instructions that are operable, when executed by the 
executing, by a task server, the critical section subgraph including: executing the lock operation including providing, by the task server, a request to a value server to create a shared critical section object, (Singh [0068]: “logic flow 500 at block 502 may create a mutex lock object for a thread to acquire a lock to access a shared data structure when executing a critical section or block of code… create module 422-2 may create the mutex lock object based on a mutex lock object request received by receive module 422-1”; “provide to the thread an indication as to a location in the shared memory where the mutex lock object has been stored. The thread may then acquire the lock to access the shared data structure using the mutex lock object”; figure 1 and [0016]: “computing platform 105 may serve as a type of cloud computing platform to manage one or more network device(s) 130. Network device(s) 130 may include, but are not limited to, storage servers, web hosting servers or data servers”; [0018]: “The multi-threaded program, for example, may enable an operator of computing platform 105 to manage and/or control network device(s) 130 using parallel processes implemented by threads 112-1 to 112-n separately executing a block of code as part of the multi-threaded program”.)
determining, by the task server, that the shared critical region object was created by the value server, (Singh [0087] – [0088]: “create mutex lock object using execution context object may include creating a mutex lock object to be used by threads or processes for locking before entering the critical section which accesses and modifies the shared data structure or shared object in memory… placing a created mutex lock object into a defined object pool at a known memory location for a time any thread or process holds lock on it or are in queue to acquire a lock on it or till the configured interval after the last time lock was released on the mutex lock object… The life cycle management routine will be called by mutex creation routine to check if any known mutex lock object matching the inputs is present in the object pool. If a mutex lock object is located, then the reference to it is passed to the mutex creation routine which may then pass it to the thread or process requesting the mutex lock object”.)
in response to determining that the shared critical section object was created by the value server, executing, by the task server, the one or more other operations of the critical section subgraph in serial, (Singh [0015]: “The thread may then acquire the lock on the shared data structure using the first mutex lock object. The thread may then execute the critical block of code while accessing the shared data structure while locking out other threads from accessing the shared data structure”.)
and executing, by the task server, the unlock operation including providing, by the task server, a request to delete the shared critical section object. (Singh [0071]: “determine that the thread has released the acquired lock and may then remove the mutex lock object from the shared memory based on a determination of whether another thread has acquired the lock. For these examples, clean module 422-5 may make the determination and remove the mutex lock object based on that determination”.)
Singh did not explicitly disclose:
receiving a representation of a computational graph having a critical section subgraph, the critical section subgraph specifying a lock operation, an unlock operation, and one or more other operations; 
However, Masticola teaches:
receiving a representation of a computational graph having a critical section subgraph, the critical section subgraph specifying a lock operation, an unlock operation, and one or more other operations; (Masticola page 130, right column, last paragraph – page 131, left column, second paragraph: “The program is parsed, and a such graph representation of the program’s synchronization behavior is generated… The non-concurrency relation is labeled CHT, for can’t happen together”; page 133, left column, section 3.2.3 Critical section analysis: “A critical section structure is a program construct which is often sued to enforce mutual exclusion between tasks… both call bodies and critical section bodies are single entry, single exit regions of the control flow subgraph”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Masticola into that of Singh in order to receive a representation of a computational graph having a critical section subgraph, the critical section subgraph specifying a lock operation, an unlock operation, 

As per claim 2, Singh and Masticola further teach:
The system of claim 1, wherein the operations further comprise: executing, by a second task server, a second critical section including: executing a lock operation of the second critical section including providing, by the second task server, a request to the value server to create the shared critical section object, determining that the shared critical section object was not created, and in response to determining that the shared critical section object was not created, waiting for a notification that the shared critical section object was created before executing any other operations of the second critical section. (Singh [0088]: “The life cycle management routine will be called by mutex creation routine to check if any known mutex lock object matching the inputs is present in the object pool. If a mutex lock object is located, then the reference to it is passed to the mutex creation routine which may then pass it to the thread or process requesting the mutex lock object. The thread or process may need to query the mutex lock object and determine if a lock on the mutex lock object is held by any other thread or process and may be configured to wait till the lock becomes available. A new mutex lock object may be created if no matching mutex object is found in the object pool. The reference to newly created mutex object may be returned to the create mutex object routine which returns it back to the requesting thread of process”.)

As per claim 8, Singh and Masticola further teach:
The system of claim 1, wherein the operations further comprise: executing a graph building program to generate an initial computational graph representation; performing a static deadlock process on the initial computational graph representation to determine that the initial computational graph representation has one or more deadlock conditions; and in response, modifying the initial computational graph representation, raising an error, or both. (Masticola page 130, right column, last paragraph – page 131, left column, second paragraph: “The program is parsed, and a such graph representation of the program’s synchronization behavior is generated… The non-concurrency relation is labeled CHT, for can’t happen together”; page 133, left column, section 3.2.3 Critical section analysis: “A critical section structure is a program construct which is often sued to enforce mutual exclusion between tasks… both call bodies and critical section bodies are single entry, single exit regions of the control flow subgraph”.)

As per claim 9, Singh and Masticola further teach:
(Masticola page 135, right column, section 4.2.2.)

As per claim 10, Singh and Masticola further teach:
The system of claim 8, wherein determining that the initial computational graph representation has one or more deadlock conditions comprises determining that a critical section subgraph attempts to reacquire a same lock. (Masticola page 135, right column, section 4.2.2.)

As per claim 11, it is the method variant of claim 1 and is therefore rejected under the same rationale.
As per claim 12, it is the method variant of claim 2 and is therefore rejected under the same rationale.
As per claim 18, it is the method variant of claim 8 and is therefore rejected under the same rationale.

As per claim 20, it is the method variant of claim 10 and is therefore rejected under the same rationale.
As per claim 21, it is the non-transitory computer storage media variant of claim 1 and is therefore rejected under the same rationale.

Claims 3 – 5 and 13 – 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh and Masticola, and further in view of Pottlapelli et al (US 20150058071, hereinafter Pottlapelli).

As per claim 3, Singh and Masticola did not teach:
The system of claim 1, wherein the operations further comprise: determining, by the value server, that the task server did not successfully execute all operations of the critical section; in response, deleting the shared critical section object that was created by the task server. that the task server did not successfully execute all operations of the critical section; in response, deleting the shared critical section object that was created by the task server.
However, Pottlapelli teaches:
(Pottlapelli [0055])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Pottlapelli into that of Singh and Masticola in order to determine that the task server did not successfully execute all operations of the critical section; in response, deleting the shared critical section object that was created by the task server. Pottlapelli has shown that the claimed limitations are merely commonly known and used methods in distributed concurrent processing, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 4, Singh, Masticola and Pottlapelli further teach:
The system of claim 3, wherein the operations further comprise: determining, by the value server, that a second task server is waiting on creation of the shared critical section object; and in response, creating, by the value server, the shared critical section object and notifying the second task server that the shared critical section object has been created. (Singh [0089])

As per claim 5, Singh, Masticola and Pottlapelli further teach:
The system of claim 4, wherein the operations further comprise: receiving, by the second task server, a notification that the shared critical section object was created; and in response, resuming execution of a critical section subgraph. (Singh [0089])
As per claim 13, it is the method variant of claim 3 and is therefore rejected under the same rationale.
As per claim 14, it is the method variant of claim 4 and is therefore rejected under the same rationale.
As per claim 15, it is the method variant of claim 5 and is therefore rejected under the same rationale.

Claims 6, 7, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh, Masticola and Pottlapelli, and further in view of Litke et al (US 20180011650, hereinafter Litke).

As per claim 6, Singh, Masticola and Pottlapelli did not teach:

However, Litke teaches:
The system of claim 3, wherein determining, by the value server, that the task server did not successfully execute all operations of the critical section comprises determining that the task server crashed. (Litke [0054])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Litke into that of Singh, Masticola and Pottlapelli in order to determine that that the task server did not successfully execute all operations of the critical section comprises determining that the task server crashed. Litke has shown that the claimed limitation is merely the commonly known cause for transaction failure, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 7, Singh, Masticola, Pottlapelli and Litke further teach:
The system of claim 3, wherein determining, by the value server, that the task server did not successfully execute all operations of the critical section comprises determining that the task server encountered an error. (Litke [0054])


As per claim 16, it is the method variant of claim 6 and is therefore rejected under the same rationale.
As per claim 17, it is the method variant of claim 7 and is therefore rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Dice et al (US 20150026688) teaches using multiple techniques to execute critical sections of code within a concurrent, lock based application;

Barsness et al (US 20090307466) teaches multiple execution context sharing a common resource through locks;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756.  The examiner can normally be reached on Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHARLES M SWIFT/Primary Examiner, Art Unit 2196